                             Case 5:19-mj-00680-STE Document 7 Filed 12/20/19 Page 1 of 1


                                         UNITED STATES DISTRICT COURT
                                                 WESTERN DISTRICT OF OKLAHOMA



   UNITED STATES OF AMERICA                                                              ORDER OF TEMPORARY DETENTION
                                                                                           PENDING HEARING PURSUANT TO
    VS.                                                                                                    BAIL REFORM ACT




                                                                                         Case Number: M-19-680-STE
   TARENCE D MCLANE
   Defendant



              Upon Motion ofthe:
                                                    1^ Government and request for continuance by Government.
                                                    I I Govemment and request for continuance by Defendant.
                                                    I I Government and request for continuance by both Govemment and Defendant.


    it is ORDERED
   that a detention hearing is set for                                         Monday,December 23, 2019 4:00 p.m.
                                                                                       Date                 Time


   before                                    UNITED STATES MAGISTRATE JUDGE SHON T. ERWIN


                         U.S. Courthouse, 200 N.W.4th Street, Courtroom 103                       ,Oklahoma City, Oklahoma 73102


   Pending this hearing, the defendant shall be held in custody by (the United States Marshal)(

                                                                                                                 )and produced for the hearing.
                                          Other Custodial Official




   Friday, December 20,2019
   Date
                                                                                 SHON T. ERWIN
                                                                                 UNITED STATES MAGISTRATE JUDGE




*If not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion ofthe Govemment, or up to
five days upon motion ofthe defendant. 18 U.S.C. § 3142(f)(2).
A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(f) are present. Subsection(1)sets forth the grounds that may be asserted
only by the attomey for the Govemment; subsection(2)states that a hearing is mandated upon the motion ofthe attomey for the Govemment or upon the
judicial officer's own motion ifthere is a serious risk that the defendant(a) will flee or(b) will obstruct or attempt to obstructjustice, or threaten, injure, or
intimidate, or attempt to threaten, injure, or intimidate a prospective witness orjuror.
